Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, A.J.), entered September 2, 2005. The order granted plaintiffs motion for a preliminary injunction enjoining and prohibiting defendants from, among other things, interfering with any persons entering or leaving any entrance to plaintiffs facility.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed with costs.
*1128Memorandum: The appeal has been rendered moot by the expiration of the challenged injunction (see Duane Reade Inc. v Local 338, Retail, Wholesale, Dept. Store Union, UFCW, AFL-CIO, 11 AD3d 406 [2004]; Sager Spuck Statewide Supply Co. v Meyer, 273 AD2d 745, 746 [2000]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]), and defendants have failed to establish that this case falls within an exception to the mootness doctrine (see Hearst Corp., 50 NY2d at 714-715; Steckmeyer v Whalen, 269 AD2d 855 [2000]; Matter of Forth, 254 AD2d 836, 837 [1998]; Matter of McGrath, 245 AD2d 1081 [1997]). Present—Martoche, J.P, Smith, Centra, Lunn and Fahey, JJ.